Name: Commission Regulation (EEC) No 1609/87 of 9 June 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 87 No L 150/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1609/87 of 9 June 1987 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, " Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 12 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 335, 13 . 12 . 1985, p . 9 . No L 150/6 Official Journal of the European Communities 11 . 6 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr ' £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 J 07.01 A II New potatoes 29,85 1283 232,96 61,90 206,99 4632 23,12 44844 69,76 20,93 1,12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 161,06 6923 1 256,82 333,94 1116,69 24990 124,74 241926 376,38 112,91 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 39,14 1682 305,49 81,17 271,43 6074 30,32 58805 91,48 27,44 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 72,44 3113 565,27 150,19 502,25 11240 56,10 108811 169,28 50,78 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 250,77 10779 1956,85 519,95 1 738,67 38910 194,23 376676 586,02 175,80 1.30 07.01-45 1 07.01-47 f 07.01 F II Beans (of the species Phaseolus) 120,85 5195 943,06 250,58 837,92 18752 93,60 181532 282,42 84,72 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 26,63 1144 207,82 55,22 184,65 4132 20,62 40004 62,23 18,67 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 34,05 1463 265,73 70,60 236,10 5283 26,37 51151 79,58 23,87 1.70 07.01-67 ex 07.01 H Garlic 168,21 7230 1312,61 348,77 1166,26 26100 130,28 252666 393,09 117,92 1.74 ex 07.01-68 ex 07.01 IJ ' Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 Il 07.01 K Asparagus : ||II I \ l III l 1.80.1 ex 07.01-71  green 295,74 12712 2307,75 613,18 2050,44 45887 229,05 444 220 691,10 20732 1.80.2 ex 07.01-71 II  other 191,20 8219 1492,01 396,44 1 325,66 29 667 148,09 287199 446,81 134,04 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 65,07 2797 507,80 134,92 451,19 10097 50,40 97748 152,07 45,62 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 51,66 2221 403,18 107,12 358,23 8017 40,01 77609 120,74 36,22 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 62,84 2701 490,40 130,30 435,72 9751 48,67 94397 146,86 44,05 1.130 07.01-97 07.01 T II Aubergines 77,76 3342 606,81 161,23 539,15 12065 60,22 116805 181,72 54,51 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 45,33 1948 353,73 93,98 314,29 7033 35,11 68090 105,93 31,77 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 62,54 2688 488,07 129,68 433,65 9704 48,44 93950 146,16 43,84 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 52,09 2239 406,48 108,00 361,16 8082 40,34 78244 121,72 36,51 2.20 ex 08 .01-50 ex 08.01 C Pineapples, fresh 40,95 1760 319,56 84,91 283,93 6354 31,71 61512 95,69 28,70 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 83,18 3575 649,08 172,46 576,71 12906 64,42 124941 194,38 58,31 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 134,51 5782 1 049,69 278,91 932,65 20872 104,18 202056 314,35 94,30 2.50 08.02 A I Sweet oranges, fresh : I \ \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 11 . 6 . 87 Official Journal of the European Communities No L 150/7 Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 51,36 2208 400,85 106,50 356,16 7970 39,78 77160 120,04 36,01 2.50,3 08.02-05 08.02-09 08.02-15 08.02-19  others 30,59 1315 238,75 63,43 212,13 4747 23,69 45957 71,49 21,44 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 83,01 3568 647,80 172,12 575,57 12880 64,29 124695 193,99 58,19 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 40,78 1756 319,17 84,74 282,34 6265 31,70 60468 95,57 28,61 2.60.3 08.02.28 08.02 B I  Clementines 54,22 2330 423,14 112,43 375,96 8413 41,99 81451 426,71 38,01 2.60.4 08.02-34 1 08.02-37 ] ex 08.02 B II  Tangerines and others 42,78 1839 333,88 88,71 296,66 6639 33,14 64270 99,99 29,99 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 38,07 1636 297,12 78,94 263,99 5908 29,49 57193 88,97 26,69 2.80 ex 08.02 D Grapefruit, fresh : \ l \ l \ 2.80.1 ex 08.02-70  white 35,70 1534 278,61 74,02 247,54 5539 27,65 53630 83,43 25,03 2.80.2 ex 08.02-70  pink 63,14 2714 492,75 130,92 437,81 9797 48,90 94850 147,56 44,26 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 159,97 6876 1 248,30 331,68 1109,12 24821 . 123,90 240286 373,83 112,14 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 160,64 6905 1 253,59 333,08 1113,82 24926 124,42 241 304 375,41 112,62 2.95  08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 60,56 2603 472,60 125,57 419,91 9397 46,90 90971 141,53 42,45 2.110 08.06-33 liIl || liIl 08.06-35 08.06-37 08.06-38 08.06 B II Pears 67,05 2882 523,25 139,03 464,91 10404 51,93 100720 156,69 47,00 2.120 08.07-10 08.07 A . Apricots 76,66 3295 598,22 158,95 531,52 11895 59,37 115151 179,14 53,74 2.130 ex 08.07-32 ex 08.07 B Peaches 101,52 4364 792,25 210,50 703,92 15753 78,63 152502 237,25 71,17 2.140 ex 08.07-32 ex 08.07 B Nectarines 109,31 4699 853,02 226,65 757,91 16961 84,66 164198 255,45 76,63 2.150 08.07-51 ! 08.07-55 1 08.07 C Cherries 95,70 4113 746,82 198,43 663,55 14849 74,12 143756 223,65 67,09 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 99,77 4288 778,57 206,87 691,76 15481 77,27 149867 233,1 5 69,94 2.170 08.08-11 1 08.08-15 1 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1 024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 2.180 08.09-11 ex 08.09 Water melons 30,09 1293 234,83 62,39 208,65 4669 23,30 45203 70,32 21,09 2.190 ex 08.09 Melons (other than water melons) : I I 2.190.1 ex 08.09-19 I  Amarillo, Cuper, HoneyDew, Onteniente , Piel deSapo, Rochet, Tendral 49,29 2118 384,64 102,20 341,76 7648 38,47 74041 115,19 34,55 2.190.2 ex 08.09-19  other 85,08 3657 663,96 176,42 589,94 13202 65,90 127807 198,83 59,65 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2.200 08.09-50 ex 08.09 Kiwis 267,51 11499 2087,52 554,66 1 854,77 41 508 207,19 401 828 625,15 187,54 2.202 ex 08.09-80 ex 08.09 Khakis 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2.203 ex 08.09-80 ex 08.09 Lychees 427,46 18374 3335,64 886,30 2963,73 66326 331,08 642080 998,93 299,67